In an action to recover damages for personal injuries, etc., the defendant County of Suffolk appeals from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated April 24, 1994, as dismissed its eighth affirmative defense.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the County’s contentions, the prior written notice requirement of Suffolk County Charter § C8-2 (A) is inapplicable under the circumstances presented. It has been consistently held that the prior written notice laws should be strictly construed and refer to physical conditions in the streets or sidewalk, such as cracks and holes, which do not immediately come to the attention of municipal officers, unless they are given actual notice thereof (see, Hughes v Jahoda, 75 NY2d 881, 883; Alexander v Elred, 63 NY2d 460, 467; Doremus v Incorporated Vil. of Lynbrook, 18 NY2d 362; Torres v Galvin, 189 AD2d 870; Flynn v Town of N. Hempstead, 97 AD2d 430). Since the plaintiffs’ claims do not fall within this category, Suffolk County Charter § C8-2 (A) does not apply. Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.